Title: To Benjamin Franklin from Louis Lestarjette, [before 15 December 1776]
From: Lestarjette, Louis
To: Franklin, Benjamin


Honourable Sir,
[Before December 15, 1776]
I take the liberty of offering you my best Services in this kingdom being extremely well versed in both English, and French languages, especially in the French as my mother tongue and brought up in the College of the four Nations at Paris where I was eight Years. Capn. Cochran and myself married two Sisters in South Carolina. I came over with him in the Vessel which he commands, merely to serve the Province in doing the affairs of that Vessel, and explaining to the French merchants the nature of our trade, and the manufacturing the different goods proper for that Country. I have fulfill’d my mission, and Capn. Cochran can inform you of my Character. Mr. Dean also has seen a Sketch of my abilities in Paris where I went with Capn: Cochran, and was constantly with Mr. Dean for whom I interpreted the different transactions that were going on at that time. It is not the case with you, Sir, Speaking and Writing the French language properly; but your time will be so much taken up at Paris in matters of Conversation that it wou’d be morally impossible for you to undergo the whole fatigue. I speak and write the French language, I may Say with elegance, and I have nothing else in View in offering to Stay with you, than to Serve the just Cause of America which is become my native Land. It is neither necessity or any motives of interest that lead me to open myself to you on that Subject. I am well Settled in Charlestown where I have a wife and two Children in whom I place all my happiness, and who I dare Say long for my return, but Sir, I wou’d sacrify many enjoyments of life to be attached to so illustrious a Gentleman ingag’d in so noble a Cause, and whom the whole world admires. The Vessel I came in is to Sail in about a forthnight. Only Say a word, and I’ll Stay. I may venture to advance that you cou’d not easily meet with a French American of my Capacity, and to whom you may intrust the most Secret affairs. I am with the most profound Veneration Honourable Sir, Your most humble Servant. 
Lis. Lestarjette
 
Addressed: The Honourable / Doctr. Frankling
Notation: Lestargette
